Per Curiam:
It is conceded that notice of the meeting of the Democratic county committee for the purpose of designating candidates for party nominations was not served upon four persons originally elected as members of that committee as required by the Election Law relating to nominations and primaries. (Laws of 1911, chap. 891.)* As no proceedings to remove the persons so elected as members of such committee have been taken, as required by section 40 of said law,† they were entitled to such notice, and the said meeting was never duly organized. Burr, Thomas, Carr and Woodward, JJ., concurred; Hirschberg, J., dissented, on the ground that as a majority of the committee were present and acted, the failure to notify the four members of the meeting may be disregarded as an informality. In the first proceeding order reversed and application granted, without costs. In the second proceeding order reversed and application denied, without costs.

 See Election Law (Consol. Laws, chap. 17; Laws of 1909, chap. 22), § 47, added by Laws of 1911, chap. 891.—[Rep.


 Election Law, § 40, added by Laws of 1911, chap. 891. — [Rep.